Towards a new culture of urban mobility (debate)
The next item is the report by Reinhard Rack, on behalf of the Committee on Transport and Tourism, on 'Towards a new culture of urban mobility'.
rapporteur. - (DE) Madam President, last autumn the Commission presented a Green Paper entitled 'Towards a new culture of urban mobility' and it plans to submit an action plan containing specific measures in a few months' time.
The European Parliament felt it had a duty and responsibility as co-legislator for future measures and as a budgetary power to state its position on this Green Paper in good time. We approached the subject confidently and carefully: confidently in the sense that we want to say where the European Parliament believes this road should take us, and carefully because we do not want to question the Commission's right of initiative but will await its detailed proposals.
There was broad consensus on this subject during the discussions in the Committee on Transport. I want briefly to address a few important questions.
A key theme that rightly concerned many colleagues was subsidiarity. They asked who should be a player in this regard and whether it was a matter for Europe in the first place and felt that perhaps we should not get too carried in making decisions, and so forth.
Our answer would be this: we are assuming that the presentation of this Green Paper followed by the action plan will not affect the existing delineation of areas of responsibility in Europe but that all the competent players, the European Union, the Member States and the regional and local authorities, will make use of their competences and, crucially, coordinate them sensibly among themselves. In that respect, we would like to see an integrated overall concept and to see urban decisions on what is in fact right and important for the individual municipalities.
Another issue is to ensure that transport matches people's needs. We should not mislead European citizens in the European internal transport market. If there is a green zone in one town and another green zone in the next town, that should not mean they face a new world simply by crossing a local authority border. We expect European harmonisation here and we expect Europe to set out best practices.
A third issue is accompanying measures. We held a hearing at which mayors complained that they often receive instructions from Europe and then, when it comes to implementing them, find that the Member States have left them out in the cold or, to be more precise, left them without funds to implement those European measures.
We want to pay special attention to passengers with disabilities. In my view, and as I keep repeating, that also applies to men and women with small children. They do not have a very easy time on public transport or transport in general.
We want to send out messages in and to the industry in good time, urging it to develop better logistics and new technologies. Most importantly, we want to raise awareness among the people. They themselves must help to ensure that we really can achieve a healthy environment through the transport system.
Mr Cramer will cycle, Mr Marinescu will go home on a new high-speed train, Mr Costa will use the vaporetto, Vice-President Tajani will travel by scooter in Rome and I like to travel on foot in my home town. If we do all those things, we will indeed bring about a small but not insignificant improvement.
I will conclude by thanking the two Commissioners who have considered this issue in depth here, Vice-President Jacques Barrot and Vice-President Antonio Tajani, who is now the Commissioner responsible. I thank the shadow rapporteurs who also worked on this report and the colleagues who helped bring about a good result in committee. Let me also thank my colleagues in the committee, in my group and in my own office for their work. I hope it will produce a further good result.
Vice-President of the Commission. - (IT) Madam President, I should like to begin by thanking Mr Rack for the text he has drawn up with Parliament's assistance. I am also grateful to him for his lively speech. I shall go and visit him so that next time, as he suggests, we can find an intermodal means of moving around our cities.
Parliament's work, picking up on a Commission initiative, has without doubt been positive, as has the debate, which has focused on three fundamental points: how can urban mobility best be improved in Europe, the added value of Community-level intervention and the redistribution of tasks between the various levels of government. The Commission's Green Paper launched the process for engaging in European-level activities in the field of urban mobility and transport. It puts urban mobility at the heart of the European debate about the best means of ensuring mobility on a basis that is sustainable for society today and for future generations.
The main reasons behind our debate are concerns about climate change, congestion, the health effects especially of atmospheric pollution, security of energy supplies and road safety. The many amendments tabled during discussion of the draft report by members of the Committee on Transport, and the helpful contributions from the Committee on the Environment, Public Health and Food Safety and the Committee on Regional Development, show how strongly the European Parliament feels about urban mobility, a subject which affects the overwhelming majority of EU citizens.
As you know, the consultation on the Green Paper ended on 15 March and we received more than 400 contributions. The points of view of all concerned, and of course the proposals from the European institutions, will provide valuable input into the forthcoming action plan on urban mobility, which I intend to present this coming autumn.
Let us now come to the report. I liked the invitation contained in the text to develop a broad-based European urban mobility strategy and the acknowledgement that Community-level action offers clear added value in some spheres. The report identifies the main spheres of action in a structured, targeted and also very clear fashion, and so I would compliment Professor Rack once again. It analyses the EU's role in various areas: legislation, standardisation and harmonisation, the exchange of best practice and research. In addition, it raises the need for coordination between authorities and an integrated approach, as well as the responsibility of individuals and the question of funding.
I welcome most of the ideas set out in the text, but I should like to dwell in particular on a few specific points among the many covered. I note, for example, that the report confirms the need for comparable data and the need to take account of urban mobility in other spheres of action where the European Union has legislative powers. In this regard, the proposed European platform bringing together data, best practices and policy information, in a manner that avoids red tape, undoubtedly deserves further attention.
I fully agree as to the importance of EU guidance on the standardisation and harmonisation of transport systems, especially for green zones and road pricing, if we wish to avoid piecemeal solutions developed in various European cities. My support also extends to the proposals on the social dimension, envisaged for specific groups, and to the proposals on improving education, training and awareness-raising campaigns, which could contribute to changing the behaviour of citizens. As far as financing is concerned, I agree with the report that, beyond making the best possible use of Community funds, new financial instruments also need to be devised.
In conclusion, Mr President, ladies and gentlemen, I fully endorse the observation contained in the report: there is an urgent need for new thinking and innovative concepts on mobility in our cities. With all due respect for EU principles and legislation, we must promote and not hamper creativeness and flexibility at local, regional and national level. That is what subsidiarity is all about. Your valuable report makes an important contribution to European policy-making in this area: an area close to the hearts of citizens, businesses and politicians throughout Europe, most particularly local officials.
Thank you once again for your attention and congratulations to the rapporteur on his excellent work.
I would like to congratulate the rapporteur, Mr Rack, on his report. If the 80% of people who live in cities would adopt the recommended measures on the culture of urban mobility, life would become much better and healthier for everyone. This is a good example of the way in which the EU takes care of its citizens.
We need to expand the public transport and bicycle route network and encourage the use of more environmentally friendly means of transport. However, the most important and most difficult task is to change people's habits. For example, in Lithuania around 50% of all car journeys are less than a kilometre. Even young and healthy people forget they have legs and that the bicycle has already been invented. With the Commission's help we should be able to find different financial levers to eliminate or reduce the traffic jams that paralyse the life of cities and their inhabitants. It is either movement, mobility, or suffocation among iron monsters, spitting out pollutants.
draftsman of the opinion of the Committee on Regional Development. - (PL) Madam President, first of all I would like to congratulate Mr Rack on his report and, as a representative of the Committee on Regional Development, I would like to say that there was very good cooperation between the committees, namely the Committee on Transport and the Committee on Regional Development. I hope this will serve as an example for future projects.
Mr Rack's report considers important concepts in many different areas. These include, on the one hand, technical and organisational problems relating to the environment and, on the other, issues relating to social affairs as well as matters relating to area planning and town planning. This report also examined in depth the issue that Mr Rack spoke about, in other words the practical functioning of the subsidiarity principle. The report deals with an issue that is undoubtedly part of the competences of local authorities, but goes beyond their area of activity. According to the principle of subsidiarity, however, entities at another level should assist cities in this regard: this is what the principle of helpfulness involves. Entities at another level should give assistance to cities and they should also, first and foremost, help Member States and also the European Union by creating organisational and financial possibilities, financing pilot studies and experimental research.
This report touches on something that we know about in theory, but here we can see what an integrated approach means in practice. It is an approach that requires many different types of factors to work together. We look forward to further work by the European Commission on this subject and we are very keen to see the action plan.
on behalf of the PPE-DE Group. - (DE) Madam President, Commissioner, ladies and gentlemen, if Europe is at all rich, it is rich in its variety. We must always remember that when we talk about urban transport, so that we preserve and maintain that richness for the long term.
I am, therefore, a little worried, after hearing the first speakers, that we will lose the balance that our rapporteur set out in his report between what can be decided locally, under the subsidiarity principle, and the little we can contribute here as a European Union. If that happened we would have uniform European towns and lose the richness of Europe.
Let me put it quite plainly: local and regional authorities that have already tackled the problems of organising transport do not need the Green Paper, while local and regional authorities that have hitherto refused to address this issue will not be more likely to do so as a result of the Green Paper or our resolution.
We must realise, however much we love going into details, that Europe will succeed only if its citizens accept it at local level. They will not accept it at local level if they feel that it is interfering in all areas of their local life. That is why I expressed strong criticism, in committee too. I very much regret that the Committee on Transport and Tourism did not accept my amendments in committee because I fear that in the end - starting of course with best practice, with Structural Funds and Cohesion Fund incentives - we are doing something we should really be keeping out of.
My request is, therefore, that we take the compromise now agreed in committee as the furthest we will go. Let us not go beyond that as a result of the many amendments that have now been tabled. Europe will not be successful if it interferes in every area of people's lives.
on behalf of the PSE Group. - (NL) I would like to begin by thanking the rapporteur, Mr Rack, for the good cooperation. We have achieved a great deal together, I think. He knows that we wanted to be more ambitious on some points and that we wanted to sum up what the contribution of the European Union should be in more concrete terms. I understand that some members of his own group do not agree with that.
Having said that, this report contains quite a lot of good elements and so gets full support from our group. To start with, it recognises that cities throughout Europe are facing the same challenges. There is congestion everywhere, and that is a problem that leads to a great deal of stress and wasted time everywhere. There are accidents everywhere. I think that half of the accidents in the European Union happen in urban areas.
We also all want to meet the ambitious climate targets that we have set ourselves. Most towns and cities also struggle to finance their infrastructure and the European Union can play a positive supporting role in all these areas, although - and I readily acknowledge this - the situation varies from place to place. However, we can learn from each other and so I think that the idea of a kind of observatory or platform for urban mobility, in which it will be possible to exchange good ideas, should be developed.
Towns and cities should be encouraged or even required to put mobility plans on paper in order to bring all the interested parties together, get a consensus on a common approach and conclude positive agreements. We believe that the European Union should take on the role of director in the fields of harmonisation, standardisation, interoperability, and research and development to give new projects, including public transport projects, a better chance of success and to facilitate the dissemination of sustainable solutions throughout Europe.
Commissioner, in conclusion, we are counting on you to quickly come up with as concrete an action plan as possible with a clear division of responsibilities between the different policy levels, but a plan that will certainly include a major role for the European Union.
on behalf of the ALDE Group. - (FR) Madam President, Commissioner, ladies and gentlemen, I would like to begin by thanking Reinhard Rack for his excellent report and I thank the Commission for having firstly drawn up the Green Paper, which is now the subject of a broad consultation and which is going to result in an action plan by the end of 2008.
With my colleagues in the URBAN-Housing Intergroup, especially Jan Olbrycht, who has just spoken, we invited Commissioner Barrot to discuss this subject with us last year. That debate was particularly lively, notably on the topic of the integrated approach. Commissioner, in the brief time I have available, I would like to highlight the benefits of looking at that very aspect in greater detail. There is a fundamental link between urban planning concepts and urban mobility. When I say 'urban planning concepts', I actually mean the absence of urban planning concepts. I will mention four elements to illustrate this.
Firstly, it is clear that our urban areas are currently growing, whether they are small, large or medium-sized, with the appearance of commercial, industrial, housing and leisure sectors and zones. Every time new zones are developed, mobility develops. Need I remind you that our urban areas have grown by 11% in terms of their size, while their populations have grown by just 2.5%? That in 10 years, from 1990 to 2000, the expansion of urban areas was three times the size of Luxembourg? These figures demonstrate that every time an urban area grows, our journeys get longer, no matter where they take us. Finally, within these urban areas, in 10 years the number of daily trips in private cars increased by 70% and each individual trip increased by 20%.
These figures, these examples, clearly show that without a successful integrated approach that takes into consideration the different urban parameters, even with more efficient, safer, more intelligent vehicles, even with faster, more comfortable public transport, we will not totally resolve the problem of urban mobility and we will not resolve the problem facing our fellow citizens, who will always be forced to make an increasing number of longer, costly and unpleasant trips.
These urban planning concepts, Commissioner, ladies and gentlemen, must take account of urban transport not just in terms of the cities and towns, the urban territory, but also, as my colleague Mr Rack said, at a suburban level. There must be a degree of consistency for all of our citizens who work, relax, learn, etc. in this urban and suburban perimeter. However, the problem that arises, and this has just been mentioned, is how to enable the different administrative structures, the different districts and the other territories to coexist. That is why, Commissioner, we are asking you to give special consideration to the integrated approach in your future action plans.
on behalf of the Verts/ALE Group. - (DE) Madam President, ladies and gentlemen, I too want to offer warm thanks to the rapporteur. However, I find it hard to say anything positive about the end result of this report. Europe's towns are still left to stand on their own; they are not being helped. Instead of creating a concrete and helpful framework for urban areas in the 27 Member States, the majority of committee members opted for a superficial text: towns are to become greener, there will be less noise and a better quality of life! The report is as vague about how to achieve that as the EU Commission was in its Green Paper on urban mobility.
Mr Rack offered us a sushi bar choice of menus for dealing with transport problems. At most, however, the report presents us with a list of added ingredients but no real recipe. There is an urgent need for action at EU level, however. Eight out of ten EU citizens live in towns and they nearly all suffer from the same problems: congestion, accidents, noise and pollution. Our towns also play a crucial role in the context of climate change. Urban traffic is responsible for around 40% of all CO2 emissions and 70% of all greenhouse gases. The EU will not achieve its own climate protection target unless there is less traffic and people shift from cars to trains, buses, bicycles and walking.
Emissions from traffic have in fact risen by 30% since 1999, while emissions from other sources have fallen by 10%. That means they have virtually swallowed up the achievements in other areas. Nevertheless, the majority of Members feel that even to quote these figures in the report as an indication of the link between urban traffic and climate change is a step too far.
At tomorrow's vote, the Greens will table amendments in an attempt to inject the report on urban mobility with the substance it so urgently needs. Firstly, we want to adjust EU cofinancing to make it more environmentally friendly; specifically, according to our amendment, that means that we should allocate 40% to the railways and 10% to expanding cycling. Up until now, 60% of EU transport funds has gone to road projects, with only 20% going to local public transport and rail transport. No wonder, then, that we are achieving the opposite of what we keep saying we want.
Secondly, we only want to grant EU funds if towns can submit a sustainable mobility plan, which would put paid to a great number of senseless road projects. Thirdly, we want to improve transport safety by setting a general speed limit of 30 km/hr, while allowing towns to set their own, higher speeds for certain roads.
If we want to do more about the environment and climate protection and ensure safe transport, Europe's towns will need substantial EU aid. They will only get that if our amendments are adopted. If they are rejected and if another report that does not resolve a single problem is adopted, the Greens will not vote for it.
First of all, I would like to begin by thanking Mr Rack for his hard work. Urban mobility is a complicated issue for policy preparation at European level. It is not easy to demarcate responsibilities and that can be seen in the report we are debating here.
On the one hand, the report states in various places that the European Union has a role in the realisation of urban mobility plans, and then elsewhere in the report it states that urban mobility is a responsibility of the European cities and local authorities and, on the grounds of the subsidiarity principle, the European Union should only have a limited regulatory role. In short, weighing up responsibilities in this area is difficult. I do think though that the rapporteur, Mr Rack, has dealt with this issue well and has worded the text well with regard to the subsidiarity principle.
I have a couple of criticisms, however. Firstly, I think that the report has become too detailed. This creates the impression that it is possible to design a European framework that could be used to solve all the problems in all European cities. I understand the detailed list of topics to be considered for harmonisation and the list of areas for action and they are well intentioned, but I question whether we can take them much further. I think that a general approach would have been more practical. This would have put more emphasis on exchanging best practices and on technological developments in the area of urban mobility. I realise that this approach is less ambitious, but I think that we should remember that urban mobility is a matter for the European cities and local authorities.
What is more, the list of topics for harmonisation also contains some social norms. This does not seem a good idea to me. Social norms, such as the mobility of disadvantaged travellers, are very closely bound to individual Member States and so are better not harmonised or standardised.
Despite these criticisms, I will vote for the report. The fact is that Mr Rack has succeeded in clearly emphasising in the report that a safe, sustainable and effective urban mobility structure is a matter for the cities and local authorities of Europe and I think that this is where the great merit of this report lies. The European Union can extend a helping hand by means of directed funding and the exchange of relevant information, but EU regulations are not needed in this area, nor are they desirable.
I would like to finish by saying that we should not lose sight in all this of the fact that the responsibility for urban transport systems remains with the towns and cities of Europe. They will have to develop systems and work effectively with all the relevant authorities. Finally, I would point out that the success of these transport systems stands or falls with citizen participation. They also have a responsibility to contribute to the goals of the urban mobility plans: sustainable, safe and reliable transport in urban areas.
(RO) The urban policy does not fall under the European Union competence, but of the local and regional authorities, according to the principle of subsidiarity. Nevertheless, the degree of urbanization in the Union has been continuously increasing. Over three hundred million citizens live in cities and the percentage of urban population will exceed 80% by 2020.
Urbanization and agglomeration have become a European problem because they affect the wellbeing of all European citizens. We are actually dealing with an increased demand for new and diversified means of transport, which causes an increase in the energy consumption, the degree of land use, and a progressive degradation of the air and soil quality.
Although there are major differences at the level of national legislations, as regards the urban transport and the land use planning, the European Community institutions could get actively involved in coordinating the durable urban development and, first of all, the development of urban transport services and submit efforts to ensure the efficient dissemination of good practices.
Our colleague Rack offers us eloquent examples of solutions provided both by modern technologies, such as virtual mobility, and by the consequent application of multimodality, optimization of the use of infrastructures, the use of alternative means of transport.
Education and private initiative play an essential role for a Europe of green cities and the overall Community policies should take into consideration all long-term costs and provide pertinent suggestions, efficient interregional and cross-border cooperation mechanisms, as well as the necessary information resources.
The structural and cohesion funds, mainly the major cause of urbanization, by their appropriate use at local and regional level, should become the most efficient and available resource for solving this challenge that 21st century Europe is dealing with.
(ES) Madam President, I first wish to thank the Commission for helping to provide our citizens with solutions to mobility problems such as road safety, congestion and the environmental impact: the overwhelming majority of our citizens experience and suffer from these problems in their towns and cities.
Given the reservations and reticence expressed concerning the need to ensure that this kind of action is governed by the subsidiarity principle, I feel that not only do such proposals generate some important and necessary debates; they also provide a response to serious and pressing questions of national, regional and, above all, local governments.
We are discussing this issue today within the context of the major debate on measures to combat climate change in the run-up to the great debate on the globalisation of costs in the various means of transport. These debates are essential, but they must be reflected in practice in people's daily lives in their surroundings, such as cities.
We therefore welcome this splendid effort by our institution in the report by Mr Rack. I wish to congratulate the rapporteur on his accurate remarks, and thank him for his willingness to include my amendments, thereby accepting, encouraging and enhancing a number of essential issues such as alternative healthier forms of urban mobility - walking, bicycles or public transport - and incentives for road safety, which, as has been pointed out here, shows its most harmful and aggressive side in urban environments. There must be consideration not only for persons with reduced mobility, but also for people with children in pushchairs, who are often neglected, as demonstrated by the urban obstacles crowding our pavements.
The report also calls for efficient goods transport, including reliable loading and unloading systems to facilitate last-mile operations, acknowledging the need to promote the co-existence of mobility of people and goods.
In addition, it supports improved use of intelligent transport systems, with requests for accessibility and interoperability alongside flexible instruments. Finally, it encourages active participation in local urban mobility forums.
(DE) Madam President, Commissioner, ladies and gentlemen, what are we actually doing here? We are dealing with a matter for which we have no competence. This Green Paper on urban mobility was based on an manufactured competence, as the Commission has admitted in private. I was told that because of the climate debate and because 80% of Europeans live in towns, the Commission has now declared itself competent in this area.
Goodness me, I would be just as justified in saying that 80% of Europeans live in a family or once lived in a family. So let us now take family policy in hand. That would be an equally manufactured competence and impossible to justify. With regard to urban mobility, the only thing that can be promoted at European level is the exchange of good practice, nothing else. To adopt legislative measures here would equate to a breach of the principle of subsidiarity.
We may assume that the local authorities themselves are keen to deal with their transport problems, because those problems are linked to the way the economy works and to internal, urban trade. At the same time it is, of course, a question of the quality of life of the town-dwellers, who might otherwise leave town. The problems facing our towns may be similar, but they simply are not identical. That is why we need local actors to take decisions tailored to their area. Urban transport policy must be decided and formulated locally and the local authorities must be in charge of planning.
I would warn Members against calling for legislative measures in this report or possibly interpreting the text as including such measures after the event. I also warn against creating even more mountains of data and perhaps even more red tape. Establishing a European platform for urban mobility would certainly do that. No doubt we would then end up with yet another European agency, which would produce even more paper and, of course, also cost a good deal of money.
That is the way to set the citizens against Europe. We cannot afford that. I ask you to ensure that we do not end up with that situation.
(SK) As an architect/town planner, who also has many years' experience as a regional politician in local and regional government, I can certainly confirm that the issue of urban mobility is extremely topical and complex, and I want to thank the rapporteur for his approach.
Many cities often do not realise that they can prevent problems concerning transport organisation through thorough planning of local road infrastructure. When deciding to visit European cities, tourists also take into account their accessibility and the way transport in them is organised. Traffic jams certainly do not make towns and their centres in any way attractive.
There will be no success without innovative solutions, such as easing the traffic burden, exploiting alternative means of transport such as cycling or carpooling. I believe that research and development offers considerable, as yet unexploited potential when it comes to new safer and environmentally-friendly means of transport and sustainable transport systems.
Everyone must help to solve our transport problems: the EU, cities and their inhabitants, as well as tourists. I think that it is also important to divide the responsibility between the EU and cities. In this regard, the EU should have a clearly defined role.
(FR) Madam President, Commissioner, ladies and gentlemen, I would first of all like to pay tribute to the report by my colleague Reinhard Rack. This new culture of urban mobility is a true revolution in terms of our way of thinking and travelling.
To paraphrase the famous saying by Sieyès on the Third Estate: 'What is urban mobility in a city? Everything. What has it been hitherto? Nothing. What does it desire? To be something.' In using these words, I am expressing my complete agreement with this revolution in our behaviour and the urgent need for an integrated and general European approach to this new urban mobility, with emphasis on the consistency of the major principles of successful urban planning. I also want to express my complete support for the eventual provision of a standard basis of solutions that allows a tailor-made set of measures to be drawn up for each territorial level.
Commissioner, that implies that the Commission must assume its financial responsibilities and put its approach into practice. During one speech, our colleague mentioned this method, using the image of a 'sushi bar' where Europe would propose different dishes and the urban areas could then take them or leave them. This flexible approach must not skip a course: our cities. We need all the ingredients to be able to revolutionise urban mobility and establish this new culture.
(CS) Madam President, please accept my apologies for speaking too early. Now I would like to take part in the debate on the report by Mr Rack on a new culture of urban mobility. As I have said before, I like cycling in Brussels and in Strasbourg, where I enjoy the safety of the cycle paths and I particularly the consideration shown by motorists, as if not just pedestrians but also cyclists have complete priority here. I am much more afraid at home, in Prague, where I see tourists barely managing to dodge the cars, and I prefer not to cycle at home anymore. A different culture is linked to a different tradition of rules of the road, where the stronger party was the winning party. I believe that increasing European mobility implies both harmonisation of the rules of the road in the Member States and a gradual convergence of traffic offence penalties. Different rules will sustain a different culture. Consequently, for the spoiled foreign cyclists and pedestrians (and I consider myself to be one of them), the roads in the new Member States present a huge risk.
(RO) I congratulate Mr. Rack on his report.
The Union needs a new urban mobility culture, in which public transportation and bike riding should become more important.
For the development of public transportation, policies are required at local, regional or national level for partially or completely subsidizing public transportation services for certain categories of people such as: pupils, students, pensioners, and disabled persons.
I consider it necessary that urban development and planning be carried out in an integrated manner, also taking into consideration the current and future needs in the field of urban transportation. The introduction of fast trains connecting city centres to marine and railway stations, airports and, especially, to peripheral regions, should be a priority in the development and modernization of large cities.
The localities with access to an inland waterway could develop an intermodal transport that would reduce pollution caused by road traffic in large cities.
The intelligent transport systems and the development of green areas should be integrated into the new urban mobility policy.
(ES) I wish to thank you very much for your generosity, Madam President. This is not the first time that I have had to return to the floor due to time restrictions. I merely wished to say in relation to Mr Rack's report that I had another two issues to comment on, and I feel the Commissioner is quite sensitive to these.
Firstly, I wish to mention the lack of incentives for new professional profiles in connection with urban mobility. I feel that arrangements should be made for them and that they should be taken into account in view of the progress they represent. The second issue is what we originally envisaged as a broad participatory consultation to anticipate the social impact of measures such as urban tolls, for example, which is a major consideration.
Vice-President of the Commission. - (IT) Madam President, I wish to recall the true significance of the word subsidium in the language of my ancestors, Latin. Subsidium means help, so subsidiarity means helping. I say this to allay the fears of Mr Ferber, Mr Marinescu and Mrs Sommer: the Commission has no intention of taking the place of local, provincial or regional authorities. It is not up to Europe to determine local administrative policies, nor is it up to Europe to decide what to do in individual cities.
Subsidium means helping: thus Europe, the European Commission, the European institutions can contribute to providing solutions, they can contribute to opening up a debate, they can contribute to an exchange of information between cities, with a view to finding solutions - common ones if possible - that may be of use to citizens, to facilitate their lives, their travel and their safety, be it on the roads or in terms of protecting their health against pollution.
Financial contributions are of course a possibility. I would recall the Civitas programme, which achieved good results and may be an example worth following. In the action plan which I intend to put forward - whose purpose is to coordinate and propose ideas for action - I shall draw on all the suggestions that have come to the fore during today's debate, in an attempt to give ideas and suggestions, always in keeping with the principle of subsidiarity, because I am well aware what powers the Union has. I do believe, however, that since the majority of EU citizens live in large cities, the European Union has a duty to help.
Helping - I repeat - does not mean replacing: I too am convinced that it is up to local authorities, elected by the people, to solve the people's problems. However, the European Union does have an important role to play, be it only helping and coordinating a few initiatives and disbursing some funds, in order that our citizens can be better governed by local authorities and their officials.
rapporteur. - (DE) Madam President, I thank all my colleagues who have contributed to what has been a very lively debate here this evening and certainly had some rough edges.
In that regard, the past 40 or 50 minutes have mirrored what happened in the Committee on Transport and Tourism over the past months. There, too, we saw fairly wide differences of opinion. We had to vote on more than 350 draft amendments. We managed to reduce those 350 draft amendments to a relatively consistent text, which was then adopted by a very large majority in committee, i.e. 27 in favour and 2 against. I would be glad if we could achieve a similar result at the vote tomorrow and will do my best to ensure it.
One group was not happy with the outcome of the discussions in the Committee on Transport and has made that very plain again today. We have also heard the appeal to colleagues to change their minds tomorrow. I would be most grateful to see my colleagues continue the cooperation we saw in the Committee on Transport and concentrate on getting the text we drafted in committee through plenary tomorrow. In that context, I would ask them to take a look at the recommendations the rapporteur has set out in tomorrow's voting list.
For the rest, I look forward to continuing to work on this subject and wish the Commission and the Vice-President every success with the action plan and their further activities in this field.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Written statements (Rule 142)
in writing. - (RO) In my opinion, a new approach of urban mobility is essential in a modern city. In Europe, the economic growth in the 50s and 60s has led to the expansion of the horizontal city, whose population has left the city centre in favour of suburbia. This model, favoured by the proliferation of the use of automobiles, is no longer sustainable today, in the context of the unprecedented price increase for fuels and the concerns about climate change at a global level, changes mainly determined by the pollution caused by the internal combustion engine.
One should welcome the initiatives allowing European cities to plan efficient public transportation systems, which meet the environmental protection requirements and are accessible to everyone, as well as the integration into the urban planning of alternative means of transport valid for short distances or varying according to the time of the day. Another challenge is the urban goods transport, which is essential for the good economic development of the city. For this reason, I consider it to be important to implement practices such as experience exchanges between the administrations of European cities, urban optimisation databases at European level, as well as to encourage citizens to change the way in which they approach the issue of personal transportation in the urban environment.